      Case: 4:21-cv-00616-PAG Doc #: 54 Filed: 07/06/21 1 of 3. PageID #: 1321




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MATTHEW RICO, on behalf of himself and
all others similarly situated,                       CASE NO. 4:21 CV 616

                        Plaintiff,                   JUDGE PATRICIA A. GAUGHAN

        v.                                           CLASS ACTION

LORDSTOWN MOTORS CORP., et al.,

                       Defendants.




                    JOINT STIPULATION AND SCHEDULING ORDER

       Lead Plaintiff George Troicky, by and through his counsel, and Lordstown Motors Corp.,

Stephen S. Burns, Rich Schmidt, and Julio Rodriguez, by and through their counsel, hereby

stipulate and agree to the following matters:

       WHEREAS, on April 13, 2021, the Court issued an Order affirming that: (1) Defendants

expressly agree to accept service of process; (2) Defendants are not required to answer or
otherwise respond to any complaint currently pending or subsequently filed and consolidated in

this action; and (3) within 10 days of the appointment of a lead plaintiff, the Parties will confer

and submit a proposed schedule for the filing of an amended complaint and Defendants’

response thereto. ECF No. 10.

       WHEREAS, on June 17, 2021, the Court issued an Order appointing George Troicky as

Lead Plaintiff and approving his selection of Labaton Sucharow LLP as Lead Counsel. ECF No.

47.

       WHEREAS, Lead Plaintiff intends to file an amended complaint.
     Case: 4:21-cv-00616-PAG Doc #: 54 Filed: 07/06/21 2 of 3. PageID #: 1322




       WHEREAS, Defendants anticipate moving to dismiss Lead Plaintiff’s amended

complaint.

       WHEREAS, the Parties have conferred on an appropriate case schedule.

       NOW, THEREFORE, the Parties, by and through their undersigned counsel of record, in

the interests of judicial economy, hereby agree and stipulate, and respectfully request that the

Court order as follows:

       1.      The above-captioned action will be renamed as the following: In re Lordstown

Motors Corp. Securities Litigation, Case No. 4:21 CV 616.

       2.      Lead Plaintiff shall file an amended complaint by September 10, 2021.

       3.      Defendants will move to dismiss or otherwise respond to the amended complaint

by November 9, 2021, or such other date set by the Court.

       4.      Lead Plaintiff will file its opposition to the Motion(s) to Dismiss by January 17,

2022, or such other date set by the Court.

       5.      Defendants will file their reply or replies to the opposition to the Motion(s) to

Dismiss by March 3, 2022, or such other date set by the Court.

       6.      The hearing on the Motion(s) to Dismiss will be set by the Court.

       7.      This stipulation shall not prejudice Defendants’ or Lead Plaintiff’s rights to

request reasonable extensions or seek any other appropriate orders from the Court.


IT IS SO STIPULATED.


Dated: June 28, 2021




                                                 2
     Case: 4:21-cv-00616-PAG Doc #: 54 Filed: 07/06/21 3 of 3. PageID #: 1323




Respectfully submitted,
/s/ Francis P. McConville                       /s/ Douglas W. Greene

LABATON SUCHAROW LLP                            BAKER & HOSTETLER LLP
Francis P. McConville                           Douglas W. Greene
140 Broadway                                    Email: dgreene@bakerlaw.com
                                                999 Third Avenue, Suite 3900
New York, New York 10005                        Seattle, WA 9814
Tel: 212-907-0700                               Telephone: 206.332.1380
Fax: 212-818-0477                               Facsimile: 206.624.7317
fmcconville@labaton.com
                                                Douglas L. Shively
Counsel for Lead Plaintiff George Troicky       Email: dshively@bakerlaw.com
                                                Key Tower, 127 Public Square, Suite 2000
and Lead Counsel for the Class                  Cleveland, OH 44114
                                                Telephone: 216.621.0200
                                                Facsimile: 216.696.0740

                                                Attorneys for Defendants Lordstown Motors
                                                Corp., Stephen S. Burns, Rich Schmidt, and
                                                Julio Rodriguez




IT IS SO ORDERED.



DATED:     July 6           , 2021                /s/ Patricia A. Gaughan
                                                  PATRICIA A. GAUGHAN
                                                  United States District Judge
                                                  Chief Judge




                                            3
